United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0769
Issued: December 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 22, 2017 appellant filed a timely appeal from October 7, 2016 and
January 17, 2017 nonmerit decisions of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days elapsed from the last merit decision of November 2, 2015 to
the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s requests for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence following the January 17, 2017 decision. However,
since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57
ECAB 126 (2005).

FACTUAL HISTORY
On February 24, 2015 appellant, then a 61-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she sustained lower back pain as a result of her federal
employment duties. The claim form did not indicate whether appellant stopped work.
In a March 9, 2015 duty status report (Form CA-17), Dr. Basimah Khulusi, Boardcertified in physical medicine and rehabilitation, indicated that appellant had tenderness to
palpation of her lumbar spine and noted a diagnosis of sciatica. She related that appellant could
resume work on March 2, 2015 with restrictions.
OWCP advised appellant in a letter dated April 9, 2015 that the evidence submitted was
insufficient to establish her claim. It requested that she respond to an attached development
questionnaire in order to substantiate the factual element of her claim and submit additional
medical evidence to establish a diagnosed medical condition causally related to factors of her
federal employment. Appellant was afforded 30 days to submit the necessary evidence.
In a May 19, 2015 Form CA-17, Dr. Khulusi noted a diagnosis of lumbar strain and
sciatica. She indicated that appellant could return to work on May 19, 2015 with restrictions.
OWCP denied appellant’s claim in a decision dated June 11, 2015. It found that the
evidence of record was insufficient to establish “the factual component” of fact of injury.
Thereafter OWCP received June 2 and 10, 2015 Form CA-17s wherein Dr. Khulusi
reported a diagnosis of spinal stenosis. She related that appellant was able to resume work on
June 10, 2015 with restrictions.
On August 4, 2015 appellant requested reconsideration and provided her response to
OWCP’s development questionnaire. She related that she had worked as a mail handler for
operations for eight years and alleged that the activities of lifting, bending, twisting, turning, and
standing for seven hours a day contributed to her diagnosed conditions. Appellant described her
work duties and the physical requirements of each duty. She indicated that she began to have a
sore back and numbness in her right leg for two months prior to the pull on her side in
December 2014. Appellant noted that she did not have any back problems prior to
December 27, 2014. OWCP received additional medical reports with appellant’s August 4, 2015
request for reconsideration.
Appellant submitted an unsigned May 12, 2015 lumbar spine magnetic resonance
imaging (MRI) scan report by an unknown provider. It noted diagnoses of diffuse disc bulge at
T11-T12, broad-based central disc herniation at L3-L4, bilateral facet arthropathy, and grade 1
spondylolisthesis of L4 on L5.
In a June 5, 2015 nerve conduction velocity study of the lower extremities, Dr. Maliheh
Massih, Board-certified in physical medicine and rehabilitation, indicated that appellant’s left
tibial H-reflex appeared to be somewhat more delayed than the right side. She reported a slightly
abnormal electrodiagnostic study of the lower extremities, which could be consistent with
probable proximal root pathology at the left L5 and S1.

2

Dr. Khulusi continued to treat appellant and in a June 10, 2015 narrative report described
appellant’s duties as a mail handler for the employing establishment since 1988. She related that
appellant continued to complain of constant, aching pain in her low back. Dr. Khulusi reviewed
appellant’s history and provided physical examination findings. She diagnosed acceleration of
degenerative disease of the lumbar spine, severe spinal stenosis, lumbar disc herniation, lumbar
radiculopathy, and permanent aggravation of degenerative disc disease of the lumbar spine.
Dr. Khulusi indicated that appellant’s job duties required continuous standing, bending, twisting,
lifting, pushing, and pulling of heavy weight. She opined that appellant’s repetitive strenuous
activities resulted in repetitive spraining and straining of the soft tissue structures of the back,
which resulted in cumulative trauma disorder that caused lumbar spinal stenosis.
Dr. Khulusi again treated appellant and in an August 24, 2015 periodic report related her
complaints of low back pain and numbness down her left leg despite conservative treatment. She
provided physical examination findings and diagnosed lumbar disc herniation, lumbar
radiculopathy, and severe spinal stenosis. Dr. Khulusi related that appellant continue with
modified duty and provided a Form CA-17.
In a decision dated November 2, 2015, OWCP affirmed the denial of appellant’s claim
with modification. It accepted appellant’s employment duties as a mail handler and that
appellant had a diagnosed back condition, but found that the medical evidence of record failed to
establish that her back condition was causally related to the accepted employment factors.
OWCP explained that Dr. Khulusi had not provided sufficient medical rationale to explain how
appellant’s underlying medical conditions were in fact affected by specific employment duties.
On December 16, 2015 appellant again requested reconsideration. In a December 16,
2015 letter, Dr. Khulusi reiterated that appellant’s job activities caused her low back injury and
disease. She indicated that in her June 10, 2015 letter she had previously described appellant’s
job duties, which included repetitive bending, twisting, lifting, and carrying. Dr. Khulusi
reported that these repetitive activities resulted in “repetitive straining and spraining of the
structures of the low back that results in setting of an inflammatory process in the soft tissue
structures of the low back including the ligaments and the soft tissue structures of the facet joints
and disc spaces.” She further explained that repetitive lifting weights resulted in repetitive
compression of the discs between the vertebras and that the inflammatory process also led to
weakening of the structures that contain the discs within the disc spaces. Dr. Khulusi reported
that in appellant’s case, her discs protruded through the annular and ligament space, resulting in
disc herniation at the L3-L4 and L4-L5 level. She indicated that the combination of appellant’s
spondylolisthesis and herniated discs at L3-L4 had resulted in a much more serious narrowing of
the central canal. Dr. Khulusi concluded that appellant’s job activities had contributed to the
severity of her low back conditions, which included acceleration of degenerative disease of the
lumbar spine, severe spinal stenosis, lumbar disc herniation, and lumbar radiculopathy.
Appellant also submitted Form CA-17s dated November 10, 2015 to February 9, 2016
from Dr. Khulusi, who continued to recommend that appellant work modified duty with
restrictions.
By decision dated March 15, 2016, OWCP denied appellant’s request for reconsideration
of the merits of her claim. It found that the additional medical evidence was cumulative and
3

substantially similar to evidence previously considered. OWCP further determined that
appellant’s reconsideration request did not raise any new legal arguments, nor did it demonstrate
that OWCP erroneously applied or interpreted a point of law.
On April 19, 2016 appellant again requested reconsideration. With this request for
reconsideration OWCP received an April 14, 2016 letter in which Dr. Khulusi referenced her
June 10 and December 16, 2015 letters and asserted that she had explained in detail how
appellant’s job activities had caused her low back condition. She cited Chapter 2.805, paragraph
2, of OWCP’s Federal (FECA) Procedure Manual about the acceleration of an underlying
disease and reported that appellant’s repetitive job duties had accelerated the degenerative
arthritis in her low back and caused her to develop lumbar disc herniations, lumbar
radiculopathies, and severe spinal stenosis. Dr. Khulusi alleged that she had already explained
biomechanically and biomedically how appellant’s job activities caused acceleration of the
degeneration of her low back. Dr. Khulusi further expressed her disagreement with OWCP’s
claims examiner’s conclusion that the medical evidence failed to establish a causal relationship
between appellant’s employment and her diagnosed conditions. She further noted that FECA did
not require for a claimant’s employment to be a significant contribution to her condition, but
that, if an employment factor contributed in any way to a claimant’s condition, such a condition
would be considered employment related. Dr. Khulusi concluded that appellant’s job activities
had contributed to her low back condition in a substantial way.
In April 12 and July 26, 2016 CA-17 forms, Dr. Khulusi noted that appellant could work
modified duty with restrictions.
OWCP denied further merit review of appellant’s claim in a decision dated
October 7, 2016. It found that the medical reports submitted were irrelevant to the issue of
causal relationship and substantially similar to medical evidence previously submitted.
On October 26, 2016 appellant submitted an appeal form and indicated by a checkmark
her intention to file a reconsideration request. OWCP received on the same day a letter from
Dr. Khulusi which expressed her disagreement with OWCP’s October 7, 2016 decision.
Dr. Khulusi cited OWCP’s Federal (FECA) Procedure Manual, Chapter 2.1602, paragraph 7b,
which instructed an OWCP senior claims examiner to not use language which suggested that a
review of the merits of the claim was undertaken such as “the evidence lacks substantial
probative value.” Dr. Khulusi alleged that OWCP’s claims examiner committed an error of law
because he had stated that the April 14, 2016 medical letter and two CA-17 forms were of “no
probative value.” She also asserted that in her April 14, 2016 letter she showed that the
reviewing claims examiner committed an error of law when she quoted different legal principles
but failed to explain the manner and extent to which such a principle was applicable.
Dr. Khulusi further contended that the claims examiner merely reviewed her last reconsideration
letter and did not review appellant’s entire case file as required in OWCP’s Federal (FECA)
Procedure Manual, Chapter 2.1602. She related that in every letter she had sent to OWCP, she
had provided more medical evidence to strengthen her causal arguments that she had initially
sent to OWCP. Dr. Khulusi requested that OWCP accept appellant’s claim for the medical
conditions of acceleration of degenerative disease of the lumbar spine, severe spinal stenosis,
lumbar disc herniation, lumbar radiculopathy, and permanent aggravation of degenerative disc

4

disease of the lumbar spine. She resubmitted her June 10 and December 16, 2015 and April 14,
2016 letters.
Dr. Khulusi also provided an October 18, 2016 Form CA-17, which related that appellant
could continue working modified duty with restrictions.
By decision dated January 17, 2017, OWCP denied appellant’s request for
reconsideration of the merits of her claim. It found that her reconsideration request neither raised
substantive legal questions nor included new and relevant evidence.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.4
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.5 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.6 If the request is timely but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.7
ANALYSIS
By decisions dated October 7, 2016 and January 17, 2017, OWCP denied appellant’s
requests for reconsideration. It found that appellant’s reconsideration requests did not raise any
substantive legal questions and that the medical reports submitted were repetitive and
substantially similar to evidence previously reviewed.
The Board finds that OWCP properly denied appellant’s requests for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
5

Id. at § 10.607(a).

6

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

5

Appellant has not shown that OWCP erroneously applied or interpreted a specific point
of law; nor has appellant advanced a relevant legal argument not previously considered by
OWCP.
In support of her April 19, 2016 request for reconsideration, which OWCP denied on
October 7, 2016, appellant submitted an April 14, 2016 letter from Dr. Khulusi, in which she
referenced her June 10 and December 16, 2015 letters to OWCP. Dr. Khulusi did not relate that
appellant had undergone additional medical examination and she did not provide any new
medical findings, but rather she argued that OWCP’s factual findings were wrong. She opined
that appellant repetitive job duties had accelerated the degenerative arthritis in her back and
caused appellant to develop lumbar disc herniations, radiculopathies, and severe spinal stenosis.
The Board finds that the arguments contained in Dr. Khulusi’s April 14, 2016 letter had already
been considered by OWCP in its last merit decision of November 2, 2015 and in the nonmerit
decision dated March 15, 2016. OWCP had responded to Dr. Khulusi’s arguments by explaining
that she had not explained with sufficient medical rationale how appellant’s underlying medical
conditions were affected by specific work duties. As Dr. Khulusi’s arguments regarding her
prior reports were previously considered and rejected by OWCP, they are cumulative and
duplicative in nature and therefore are insufficient to warrant a merit review.8
Similarly in support of appellant’s October 26, 2016 request for reconsideration, which
OWCP denied in its January 17, 2017 decision. OWCP received another letter from Dr. Khulusi,
dated October 20, 2016 in which she disagreed with OWCP’s October 7, 2016 decision and
again referenced her April 14, 2016 letter. As Dr. Khulusi again merely reiterated her
disagreement with OWCP’s findings relative to her April 14, 2016 letter, which was considered
by OWCP in the October 7, 2016 decision, the Board finds that Dr. Khulusi’s arguments were
again cumulative and duplicative in nature, and therefore insufficient to warrant a merit review.9
The Board also finds that appellant did not submit any pertinent new and relevant
evidence not previously reviewed by OWCP.
In support of her April 19, 2016 request for reconsideration appellant submitted April 12
and July 26, 2016 CA-17 forms in which Dr. Khulusi noted that appellant could work modified
duty with restrictions. Likewise, in support of her October 26, 2016 request for reconsideration
appellant submitted a new Form CA-17, dated October 28, 2016 from Dr. Khulusi which related
that appellant could continue modified work with restrictions. These reports were new to the
record. However, the underlying issue in this case is whether appellant has established that her
diagnosed medical conditions were causally related to the accepted factors of her federal
employment. As these CA-17 forms did not address the underlying issue of causal relationship,
they did not constitute pertinent new and relevant medical evidence.10

8

T.B., Docket No. 16-1130 (issued September 11, 2017).

9

Id.

10

See S.H., Docket No. 15-0539 (issued September 21, 2015).

6

In support of appellant’s October 26, 2016 request for reconsideration Dr. Khulusi also
resubmitted her June 10 and December 16, 2015, and April 14, 2016 letters. Resubmission of
duplicative medical reports previously of record does not constitute a basis for reopening a case
for merit review.11
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review on October 7, 2016 and January 17, 2017.
CONCLUSION
The Board finds that OWCP properly denied appellant’s April 19 and October 26, 2016
requests for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 17, 2017 and October 7, 2016
decisions of the Office of Workers’ Compensation Programs are affirmed.12
Issued: December 14, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

See H.T., Docket No. 12-1096 (issued October 12, 2012).

12

Collen Duffy Kiko, Judge, participated in the original decision, but was no longer a member of the Board
effective December 11, 2017.

7

